PER CURIAM.
Appellant brought an action to enjoin and restrain the execution of a judgment against his property in favor of the appellees. The injunctive relief prayed for was denied by the court on July 12, 1916, whereupon appellant gave notice of appeal to the supreme court, and thereafter on, to wit, the fifteenth day of July, 1916, filed his cost and supersedeas bond. The appellant has done nothing whatever to prosecute his appeal.
On October 16, 1916, the appellees filed a motion to dismiss the appeal with proof of service of the same upon the appellant. Accompanying the motion to dismiss is the authenticated proof of the facts above stated. The appellees also ask that they be allowed damages.
It appearing that the appeal was taken solely for the purposes of delay and without any sufficient cause, following the rule laid down in Willis v. Ivy, 16 Ariz. 120, 141 Pac. 570, and Nienstedt v. Dorrington, 16 Ariz. 121, 141 Pac. 569, it is hereby ordered that said appeal be dismissed, and that the appellees recover their costs. It is further ordered and adjudged that the appellees be, and they are hereby, awarded damages in the sum of $50, said amount being deemed proper in this case as damages for a manifestly frivolous appeal.